Citation Nr: 0107699	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of indebtedness created by 
the overpayment of VA death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran served on active duty during World War II and the 
Korean War, in addition to other service.  He died in June 
1993.  The appellant is his widow.

The debt at issue here was created by the appellant's failure 
to report wages she earned between June 1998 and July 1999.  
Because the appellant did not report the wages, the RO did 
not consider this income in the calculation of her death 
pension benefit amount and thus paid pension benefits at a 
higher rate, as if she had not received the additional wage 
income.  

The appellant is requesting that the VA waive a debt of 
$6,824.00, which resulted from an overpayment of VA pension 
benefits over the course of a year.  She asserts that she had 
in fact notified the RO when she began working, and that she 
assumed she continued to be entitled to VA death pension 
benefits since she continued to receive them.  Lastly, she 
asserts that it would be unfair and result in great financial 
hardship for her is she is required to repay this debt.

The claims file which is currently before the Board of 
Veterans' Appeals (Board) was created when the appellant 
filed her claim for death pension benefits and contains only 
information pertinent to this claim and the administration of 
her benefits.  There is no information regarding the veteran 
himself, and whether he had been receiving VA benefits during 
his lifetime, or otherwise in contact with the VA.  Because 
it appears that he had been assigned a VA claim number prior 
to his death, it is likely that he did have a VA claims file.  

The appellant repeatedly asserts that she had notified the RO 
by letter when she accepted employment and began earning 
wages in May 1998.  No such notification is reflected in her 
claims file which is available for review.  The absence of 
such a letter in the record is in fact the basis for the 
denial of her claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

The application of the presumption of administrative 
regularity in this case yields the conclusion that any 
correspondence received from the appellant would have been 
stamped with the date of receipt in the mailroom and filed 
into her claims file in the normal course of business.  The 
appellant has not proffered any evidence to rebut the RO's 
conclusion that she did not properly notify them of her 
employment, other than her own assertion, which is not 
sufficient to rebut the presumption of regularity.  However, 
if the RO had mistakenly filed the appellant's May 1998 
letter in the veteran's claims file, rather than in her 
claims file, both of which could be expected to bear the same 
name and file number; then the appellant's letter notifying 
the RO of her employment would likely still be contained in 
the veteran's claims file.  

The best defense to the application of the presumption of 
administrative regularity would be the production of the 
actual letter which she claims to have written, appropriately 
date stamped to reflect its timely mailing and receipt by the 
RO.  Therefore, prior to final Board review of the 
appellant's claim for waiver, the Board is of the opinion 
that clarification of whether another claims file bearing the 
veteran's name exists is required.  If there is such a file, 
a check as to whether the letter the appellant claims to have 
written may have been mistakenly filed in that file, is 
required.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  
In this case, the RO has determined that there was no fraud, 
misrepresentation or bad faith on the part of the appellant.  

In essence, "equity and good conscience" means fairness to 
both the debtor and to the government and involves a variety 
of elements.  Specific elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

The list of elements contained in the regulation is not, 
however, all inclusive.
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Also see 
Cullen v. Brown, 5 Vet. App. 510 (1993) for a brief 
discussion of various elements of the standard of equity and 
good conscience, in particular the elements of unjust 
enrichment and "defeat the purpose." 

Lastly, with regard to the element of undue hardship, the 
Board observes that the appellant's October 1999 financial 
status report appears to be partially incomplete.  Other 
information contained in the claims file reflects that the 
appellant owns her own home; indeed, she reported homeowners' 
insurance as an expense on the financial status report.  
However, the portion of the report where the value of real 
estate is to be reported bears the sum of $0.00.  
Furthermore, the report indicates that the appellant had held 
a total of three jobs within less than one year.  It is thus 
likely that her employment picture may have changed, since 
the October 1999 financial status report was filed.  For 
complete and accurate calculation of the appellant's 
financial situation, more complete and recent information 
should be obtained.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should identify whether 
another claims file in the veteran's name 
and/or VA claim number exists.  If so, 
the file and its contents should be 
associated with the appellant's claims 
folder.

2.  The appellant should be provided the 
opportunity to submit a complete and up-
to-date Financial Status Report.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

